DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

It is probably better to call the electrical parameter compared to the first threshold “a first electrical parameter greater than or equal to a first threshold value” and the other electrical parameter “a second electrical parameter greater than or equal to a second threshold value” as these are not the same parameters that are greater than the respective thresholds.
In regard to claim 12, “the electrical parameter value” should make clear if it is the electrical parameter value greater than a first threshold or the electrical parameter value greater than a second threshold (which is recommended to be “a first” and “a second”, therefore, the fix would be to say “the first and second electrical parameter value comprise:”).
In regard to claim 14, “the electrical parameter value” should be clear as to what electrical parameter value the claim is referencing or both, if desired (similar to rejection of claims 3 and 12 above).
Claim 4, depends from claim 3, and while nothing in that claim is specifically rejected, because it includes all the limitations from claim 3, falls under the same rejection as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ruknudeen et al. (US Publication 2014/0072013) in view of Ferru et al. (US Publication 2010/0244691) and Flinsenberg (US Publication 2018/0302972).
In regard to claim 9, Ruknudeen et al. discloses an image sensor system, (see figures 2 and 3 as well as the abstract – figure 2 shows an overview of the system as a whole) comprising:
an illumination module (the LED, which is not shown in any of the figures is part of the system as a whole as that is what is being monitored and discussed throughout the disclosure of Ruknudeen et al. – see abstract and paragraph 7, also noted the sensor/controller/LEDs may all be in the same enclosure – see paragraphs 23 and 50), wherein the illumination module includes a light emitting part for emitting light (note no LED is actually shown but is part of the system as a whole as seen throughout the specification)
a control part (controller element 210, as well as figure 3 showing processing/control elements), and a nonvolatile memory (paragraph 60, though paragraphs 61-63 discloses more detail about the memory and that it can be present in 
wherein the first data comprises an electric parameter value when the light emitting part is applied with a power and a cumulative power-on time obtained by accumulating a time when the light emitting part is applied with the power (paragraph 36, one of the data points is the total time elapsed for the lighting device, including the total time the LED has been operated at each junction temperature, ambient temperature, and/or drive current – all data will at the very least be briefly stored in memory during processing), 
wherein the second data comprises a value obtained by multiplying the electric parameter value when the light emitting part is applied with the power by the cumulative power-on time (see paragraphs 36 and 37, especially the formula in 36 which has division and multiplication with drive current, junction temperature, and ambient temperature combination with time in that state – each data point multiplied and divided would need to be at least briefly stored in memory and then all added together); and 
wherein the control part obtains the first data or the second data from the memory and predicting a lifetime of the light emitting part based on the first data or the second data (paragraph 38, see also paragraphs 53-59 which go into other details about predicting an end of life time).
Ruknudeen et al. lacks specifically wherein the illumination module specifically discloses a nonvolatile memory to store a first and second data, and such that the 
Ferru et al. discloses wherein an LED die includes a memory device that is accessible to a microcontroller, but holds LED data information relevant to driving the LED die (see paragraph 24 and figure 1, LED die 3 and memory device 5, the memory would need to be nonvolatile as the LED would not always receive power and would need to still hold the memory even without power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include wherein the LED has its own nonvolatile memory device which would be able to hold the data that related to that LED as taught by Ferru et al. in order to include having an LED memory specific to that LED to hold first and second data information relevant to that LED that would be easily accessible and would be able to stay with that specific LED if it was moved or used as a replacement so as to increase the functionality of the LED.
[Ruknudeen et al. as modified by Ferru et al. still lacks that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device]
Flinsenberg discloses a lighting system and a method for estimating an end of life of at least one lamp, wherein the control aspect of the system (figure 3 - processing unit 20) receives information from the lamp (10) and a weather station (40) in order to compute an end of life, such that in the flow chart of figure 6, the processing unit receives a lamp burning time on (similar to cumulative time) and receives a forecasted temperature over a selected period of time in the future at the location of the lamp 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include receiving important data including an external temperature as a parameter from an external system that as taught by Flinsenberg in order to make the prediction of the end of life as accurate as possible (abstract), further as is established in the art and would be understood by one of ordinary skill in the art, you would not want to continuously detect the end of life of every LED as this would be a heavy use of resources, therefore, by setting the system up this way, the end of life would only be computed ‘as desired’ by a user that provides data to the external device.  

In regard to claim 2, Ruknudeen et al. discloses an image sensor system, (see figures 2 and 3 as well as the abstract – figure 2 shows an overview of the system as a whole) comprising:
an image sensor (see figures 2 and 3 as well as the abstract – figure 2 shows an overview of the system as a whole), having an illumination module (the LED, which is not shown in any of the figures is part of the system as a whole as that is what is being monitored and discussed throughout the disclosure of Ruknudeen et al. – see abstract and paragraph 7, also noted the sensor/controller/LEDs may all be in the same 
wherein the processing part obtains the first data or the second data from the memory and predicting a lifetime of the light emitting part based on the first data or the second data (paragraph 38, see also paragraphs 53-59 which go into other details about predicting an end of life time),
the light emitting part is operable with a plurality of current values (paragraph 18, see also paragraph 19), 
wherein the first data comprises the plurality of current values when the light emitting part is applied with a power and a cumulative power-on time for each of the plurality of electric parameter values (paragraph 36, many data points are the total time the LED has been operated at each junction temperature, ambient temperature, and/or drive current – all data will at the very least be briefly stored in memory during processing), 
wherein the second data comprises values obtained by respectively multiplying the plurality of current parameter values when the light emitting part is supplied with the power by the cumulative power-on time for each of the plurality of electric 
wherein the cumulative power on time is a time period obtained by accumulating time when the light emitting part is supplied with the power in response to the corresponding electric parameter value (paragraph 36, many data points are the total time the LED has been operated at each junction temperature, ambient temperature, and/or drive current).
Ruknudeen et al. lacks specifically wherein the illumination module specifically discloses a nonvolatile memory to store a first and second data from the processing part, and such that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device.
Ferru et al. discloses wherein an LED die includes a memory device that is accessible to a microcontroller, but holds LED data information relevant to driving the LED die (see paragraph 24 and figure 1, LED die 3 and memory device 5, the memory would need to be nonvolatile as the LED would not always receive power and would need to still hold the memory even without power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include wherein the LED has its own nonvolatile memory device which would be able to hold the data that related to that LED as taught by Ferru et al. in order to include having an LED memory specific to that LED to hold first and second data information relevant to that LED that would be 
[Ruknudeen et al. as modified by Ferru et al. still lacks that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device]
Flinsenberg discloses a lighting system and a method for estimating an end of life of at least one lamp, wherein the control aspect of the system (figure 3 - processing unit 20) receives information from the lamp (10) and a weather station (40) in order to compute an end of life, such that in the flow chart of figure 6, the processing unit receives a lamp burning time on (similar to cumulative time) and receives a forecasted temperature over a selected period of time in the future at the location of the lamp [comes from the weather station], then when this information is received, estimates an end of life (see paragraph 99).  The reception of the weather from the weather station is broadly ‘a request’ for the end of life, because that data is needed to compute the end of life and the data comes from an external device that sends this data which only when that data is received starts the estimation of the end of life. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include receiving important data including an external temperature as a parameter from an external system that as taught by Flinsenberg in order to make the prediction of the end of life as accurate as possible (abstract), further as is established in the art and would be understood by one of ordinary skill in the art, you would not want to continuously detect the end of life of every LED as this would be a heavy use of resources, therefore, by setting the system 
In regard to claim 3, Ruknudeen et al. discloses an image sensor system, (see figures 2 and 3 as well as the abstract – figure 2 shows an overview of the system as a whole) comprising:
an image sensor (see figures 2 and 3 as well as the abstract – figure 2 shows an overview of the system as a whole), having an illumination module (the LED, which is not shown in any of the figures is part of the system as a whole as that is what is being monitored and discussed throughout the disclosure of Ruknudeen et al. – see abstract and paragraph 7, also noted the sensor/controller/LEDs may all be in the same enclosure – see paragraphs 23 and 50) and a processing/control part (controller element 210, as well as figure 3 showing processing/control elements), wherein the illumination module includes a light emitting part for emitting light (note no LED is actually shown but is part of the system as a whole as seen throughout the specification) and a nonvolatile memory as part of the system as a whole but not specifically to the illumination module as explained in the ‘lacking section of the rejection’ (paragraph 60, though paragraphs 61-63 discloses more detail about the memory and that it can be present in many components of the system)
wherein the processing part obtains the first data or the second data from the memory and predicting a lifetime of the light emitting part based on the first data or the second data (paragraph 38, see also paragraphs 53-59 which go into other details about predicting an end of life time),

wherein the second data comprises a value obtained by multiplying the electric parameter value greater than or equal to a second threshold value by the cumulative power-on time for the electric parameter value greater than or equal to the second threshold value (see paragraphs 36 and 37, especially the formula in 36 which has division and multiplication with drive current, junction temperature, and ambient temperature combination with time in that state – each data point multiplied and divided would need to be at least briefly stored in memory and then all added together, the data will only be considered data and the operation time of the light will only increase when the lamp is on and thus above a very small minimum threshold as described above), and
wherein the cumulative power on time is a time period obtained by accumulating time when the light emitting part is supplied with the power in response to the 
Ruknudeen et al. lacks specifically wherein the illumination module specifically discloses a nonvolatile memory to store a first and second data from the processing part, and such that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device.
Ferru et al. discloses wherein an LED die includes a memory device that is accessible to a microcontroller, but holds LED data information relevant to driving the LED die (see paragraph 24 and figure 1, LED die 3 and memory device 5, the memory would need to be nonvolatile as the LED would not always receive power and would need to still hold the memory even without power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include wherein the LED has its own nonvolatile memory device which would be able to hold the data that related to that LED as taught by Ferru et al. in order to include having an LED memory specific to that LED to hold first and second data information relevant to that LED that would be easily accessible and would be able to stay with that specific LED if it was moved or used as a replacement so as to increase the functionality of the LED.
[Ruknudeen et al. as modified by Ferru et al. still lacks that the predicting a lifetime of the light emitting part based on the first data or the second data is in response to a request received from an external device]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include receiving important data including an external temperature as a parameter from an external system that as taught by Flinsenberg in order to make the prediction of the end of life as accurate as possible (abstract), further as is established in the art and would be understood by one of ordinary skill in the art, you would not want to continuously detect the end of life of every LED as this would be a heavy use of resources, therefore, by setting the system up this way, the end of life would only be computed ‘as desired’ by a user that provides data to the external device.

Claims 4, 6, 10, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruknudeen et al. (US Publication 2014/0072013), Ferru et al. (US .
In regard to claims 4, 6, and 10, Ruknudeen as modified lacks specifically wherein the [claims 4, 6, and 10] first or second data, is stored in memory at a predetermined time interval.
Ovens et al. discloses a system for predicting a failure time for a lighting system (abstract), in which monitoring multiple data factors are done at specific time intervals (paragraph 23) which the parameters detected are stored in memory (paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. discloses wherein all six of the  data points are taken and provided in memory at predetermined time intervals as taught by Ovens et al. in order to continuously update and run a prediction test over time to update and keep the lifetime prediction accurate (see abstract and paragraph 23 – noting that as a user you would want the most recent prediction vs one that was down weeks ago).
In regard to claims 13, 14, and 16, Ruknudeen as modified lacks specifically wherein the processing part obtains the data including the plurality of electric parameter values and the plurality of periods of cumulative power on time from the memory at any time upon receiving a request.
Ovens et al. discloses a system for predicting a failure time for a lighting system (abstract), which the parameters detected are stored in memory (paragraph 26), such that a processing part obtains the data including the plurality of electrical parameter values and the period of cumulative power on time from the memory at any time upon 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include obtaining the data provided by the electrical parameter and on the times related to the parameters as taught by Ovens et al in order to continuously update and run a prediction test as desired by the algorithm provided by the user for an accurate lifetime prediction (see abstract and paragraph 23).

Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruknudeen et al. (US Publication 2014/0072013), Ferru et al. (US Publication 2010/0244691), Flinsenberg (US Publication 2018/0302972), and Ovens et al. (US Publication 2003/0015973) as applied to claims 4, 6, and 10 above, and further in view of Hamon (US Publication 2016/0109507).
In regard to claims 11, 12, and 15, Ruknudeen et al. as modified discloses wherein one of the electrical parameter values is a current value (see at least paragraphs 18, 36, and 37).
Ruknudeen et al. lacks specifically wherein the plurality of electrical current values are additionally a voltage value, a forward voltage value, and a resistance values.
Hamon discloses a method for predicting failure of a light emitting diode (abstract) wherein resistance and supply voltage is used to create a degradation of the light (paragraph 5) as well as current/voltage characteristics in order to make an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Ruknudeen et al. to include additionally in the prediction the values of voltage and resistance, such that the voltage at the time the light is on and current is going through the LED will be the forward voltage as taught by Hamon in order to accurately detect the end of life and aging characteristics (paragraphs 5 and 8) which at the very least could serve as a secondary calculation of lifetime to be used as a backup or to be used in conjunction to verify accuracy.

Response to Arguments
The amendments have overcome all previous 35 USC 112 rejections.  All those rejections have been withdrawn based on the new amendments that make the claims more clear.  A new 35 USC 112 rejection was made with respect to claim 3 as seen above and because 4, 12, and 14 depend from claim 3 and use the same language, they are also rejected.  Sorry that this was not caught earlier in the prosecution.
Applicant's arguments filed May 20, 2020 have been fully considered and specifically the two points applicant makes are persuasive.  The first point directed to the claims specifying that the memory is part of the illumination module/LED and not being memory that is part of the system as a whole is persuasive and a new reference to Ferru et al. (US Publication 2010/0244691) is used in combination with Ruknudeen 
It is also noted that while Ruknudeen does not specifically disclose how exactly the prediction of the lifetime is started (noting the claim states “a request from an external device”), it would essentially come down to one of three ways: continuous calculation of the lifetime, a user gives some input as to a desire of a lifetime calculation, or a connected device gives some input as to the desire of a lifetime calculation (a user may touch this device which is in contact with the processor of the system).  Arguably it would be obvious to use one of these three methods, as they really are the only way the system would begin the prediction, but as seen in the rejection above the new reference to Flinsenberg does disclose receiving a data input from an external device which starts the estimation of the remaining lifetime of the LED.
No dependent claims were specifically argued, and, thus remain rejected in a similar manner as before (they are added to the new obvious type rejection used to reject amended independent claims 2, 3, and 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896